Illinois Official Reports

                                  Supreme Court



                     Turcios v. The DeBruler Co., 2015 IL 117962




Caption in Supreme   MARIA TURCIOS et al., Appellees, v. THE DeBRULER
Court:               COMPANY, Appellant.



Docket No.           117962



Filed                May 21, 2015



Decision Under       Appeal from the Appellate Court for the Second District; heard in that
Review               court on appeal from the Circuit Court of Lake County, the Hon.
                     Margaret Mullen, Judge, presiding.



Judgment             Appellate court judgment reversed.
                     Circuit court judgment affirmed.


Counsel on           Stephen A. Rehfeldt, of Mulherin, Rehfeldt & Varchetto, P.C., of
Appeal               Wheaton, for appellant.

                     Richard D. Grossman, of Chicago, for appellees.



Justices             JUSTICE THEIS delivered the judgment of the court, with opinion.
                     Chief Justice Garman and Justices Freeman, Thomas, Kilbride,
                     Karmeier, and Burke concurred in the judgment and opinion.
                                               OPINION

¶1       This appeal involves an action for wrongful death predicated on a suicide, allegedly
     brought about by the defendant’s intentional infliction of emotional distress. The circuit court
     of Lake County granted defendant’s motion to dismiss the wrongful death action, along with
     the related survival action, with prejudice, finding that “wrongful death via suicide” is not
     cognizable in Illinois. The appellate court vacated the trial court’s dismissal order and
     remanded for further proceedings. 2014 IL App (2d) 130331.
¶2       For the reasons stated below, we reverse the judgment of the appellate court and affirm the
     judgment of the trial court.

¶3                                         BACKGROUND
¶4       On June 15, 2011, Nelsyn Caceras, also known as Ricardo Ortiz, allegedly committed
     suicide in the apartment he and his wife, Maria Turcios, rented in a development known as the
     Colonial Park Apartments, located in Park City, Illinois. Approximately six months later,
     Turcios filed a complaint in the Lake County circuit court against defendant, The DeBruler
     Company, the agent for Colonial Park Apartments. Turcios filed the complaint on behalf of
     herself and the couple’s two minor children. Plaintiffs sought damages for intentional
     infliction of emotional distress (count I), wrongful eviction (count II), and breach of contract
     (count III). Plaintiffs amended the complaint by adding count IV, seeking damages under the
     Wrongful Death Act (740 ILCS 180/.01 et seq. (West 2012)), and count V, seeking damages
     under the survival statute (755 ILCS 5/27-6 (West 2012)). Turcios was later appointed special
     administrator of her late husband’s estate, and the complaint was once again amended.
¶5       At issue here are the wrongful death and survival counts in the second amended
     complaint. 1 According to the complaint, Turcios and Caceras entered into a written lease with
     defendant running from May 1, 2011, to April 30, 2012. 2 Plaintiffs took possession of the
     apartment on May 1, and tendered the required security deposit and first month’s rent. Just 10
     days into the lease, Caceras received a letter from Colonial Park Apartments purporting to be
     “an official 30 days notice” of eviction. The letter advised that “[c]onstruction begins June 10,”
     and “unfortunately,” Caceras and Turcios did not qualify for an unspecified “new program.”
     Three additional letters followed. On May 20, the couple received a general reminder that they
     must vacate the apartment by June 9. On May 31, the couple was advised that the washers and
     dryers would be removed from the laundry room on June 13, and that “Colonial Park has
     decided to allow June 1-9, 2011 to be rent free.” On June 7, the couple received a letter
     advising that demolition work would begin soon, but the family could be transferred to another
     unit with free rent for the month of June. 3 The couple received two telephone calls from
     defendant’s agents pressuring them to move and, on June 1, 2011, the couple’s tender of the
     June rent was refused.


         1
           For ease of discussion, we will refer to the second amended complaint simply as “the complaint.”
         2
           A copy of the lease is attached to the complaint.
         3
           The letters from Colonial Park Apartments were written in Spanish. Copies of the letters, along
     with English translations, are attached to the complaint.

                                                   -2-
¶6       The complaint further alleges that the couple sought legal advice and were told that the
     lease was valid and that the landlord could not unilaterally terminate the lease. The couple also
     sought assistance through Catholic Charities, which had helped them navigate the leasing
     process because they did not speak English. The case manager, Juan Barrera, allegedly called
     defendant’s agent, Gilena Borkoski, on May 12 and was told that the lease could be revoked at
     any time and was no longer valid. The complaint purportedly quotes portions of Barrera’s case
     reports. His report from June 1 states that the couple reported “fatigue due to lack of sleep over
     this matter,” and that they both expressed that they are “depressed, anxious and angry” because
     “they feel that management is not willing to work with them.” Barrera’s report from June 10,
     as quoted in the complaint, states:
             “Ricardo and Maria met with this case manager and were extremely upset. They
             mention that management called them last night and asked if the children were born in
             the US. The clients were told that a possibility of qualifying for the new subsidy
             program existed through the children. The clients were told to bring birth certificates
             and other documentation so that they might be able to talk about this and begin [the]
             application process. Both Ricardo and Maria felt that this was a set up and were
             reluctant to go meet with them at 10:00 a.m. At this point both Ricardo and Maria
             expressed anger and frustration at the management office. Ricardo also mentions that at
             one point Gilena Borkoski[,] the office manager[,] offered them $2000 to move out.
             They both felt discriminated [sic] and harassed[.] [T]hey were confused and felt they
             were given misleading information all along. They expressed that all they wanted was
             for management to honor the lease and give them a new unit; they felt that management
             just did not want them there anymore. Client wanted to seek legal advice because of all
             the events that occurred and did not want another family to have to go through this.
             Both Ricardo and Maria express that this contributed to lack of sleep and depression
             and anxiety. They were upset because their daughters were also very tense and would
             cry all the time. This [case manager] provided clients with the number to Fair Housing
             and to the Lake County Bar [A]ssociation for legal advice.”
¶7       According to the complaint, demolition of the building began after June 10, 2011, despite
     the fact that the couple and their children were still occupying their apartment. “The demolition
     company tore into the outside walls of the building in which [the couple’s] unit was located,”
     and then began to demolish the surrounding units. On June 14, Caceras allegedly told his wife
     that he could not tolerate the situation any longer, but did not know what to do. The following
     day, Caceras committed suicide in the apartment, leaving a note that read: “Please forgive me
     my daughters, and you also Carmen. Sell the land and build the house.” Plaintiffs subsequently
     vacated the apartment.
¶8       The wrongful death count states simply that, “[a]s a result of the wrongful acts of
     Defendant described above, Nelson [sic] Caceras committed suicide.” This count seeks
     compensatory damages, as well as punitive damages, “in light of the intentional wrongdoing of
     Defendant.”
¶9       The survival count alleges that defendant’s conduct, in forcing Caceras and his family out
     of their validly rented apartment by demolishing the building around them, was extreme and
     outrageous which defendant knew, or should have known, would cause severe emotional
     distress. According to the complaint, Caceras did, in fact, experience severe emotional distress


                                                 -3-
       including, but not limited to fright, grief, shame, worry, and insomnia, and he would have been
       entitled to pursue compensation from defendant for such distress had he survived. This count
       also sought punitive damages “in light of the intentional wrongdoing of Defendant.”
¶ 10        Defendant filed a motion to dismiss the complaint, pursuant to section 2-615 of the Code of
       Civil Procedure (Code) (735 ILCS 5/2-615 (West 2012)). As to counts IV and V, defendant
       argued that under Illinois law, a plaintiff may not recover for a decedent’s suicide following a
       defendant’s alleged tortious conduct because suicide is an independent intervening act that the
       tortfeasor cannot be expected to foresee. In response, plaintiffs argued that in wrongful death
       cases involving intentional torts, as opposed to negligence, the trend in other jurisdictions is to
       permit such claims to proceed where the plaintiff can demonstrate that the defendant’s
       intentionally tortious conduct caused severe emotional distress that was a substantial factor in
       bringing about the suicide.
¶ 11        The trial court granted defendant’s motion as to counts IV and V, dismissing these counts
       with prejudice. 4 The trial court found that “[u]nder Illinois law, there is no cause of action for
       wrongful death via suicide, or survival claims.” On plaintiffs’ motion, the trial court made a
       Rule 304(a) finding of appealability. See Ill. S. Ct. R. 304(a) (eff. Feb. 26, 2010). Plaintiffs
       appealed.
¶ 12        The appellate court vacated the trial court’s dismissal order. 2014 IL App (2d) 130331,
       ¶ 39. The appellate court recognized that, in a wrongful death action based on the defendant’s
       negligence, the decedent’s suicide is considered an independent intervening act that the
       tortfeasor cannot be expected to foresee and, accordingly, such an action cannot be maintained
       as a matter of law. Id. ¶ 16. The appellate court, however, declined to extend this per se bar
       where the wrongful death action is based on the defendant’s intentionally tortious conduct,
       expressly rejecting defendant’s argument that under Martin v. Heinold Commodities, Inc., 163
       Ill. 2d 33 (1994), the concept of foreseeability limits the liability of an intentional tortfeasor.
       2014 IL App (2d) 130331, ¶¶ 32-33, 38-39. The appellate court thus held that “where a
       plaintiff can satisfy the elements of the tort of intentional infliction of emotional distress and
       the emotional distress is a substantial factor in causing a decedent’s suicide, such causes of
       action are cognizable in this state.” Id. ¶ 39. The appellate court believed it best to allow the
       trial court to reconsider its ruling on defendant’s motion to dismiss in light of the appellate
       court’s holding. Id.
¶ 13        We allowed defendant’s petition for leave to appeal. See Ill. S. Ct. R. 315 (eff. July 1,
       2013).

¶ 14                                          ANALYSIS
¶ 15       A motion to dismiss under section 2-615 of the Code challenges only the legal sufficiency
       of the complaint. Citizens Opposing Pollution v. ExxonMobil Coal U.S.A., 2012 IL 111286,
       ¶ 22. The question presented on review is whether the allegations of the complaint, taken as
       true and viewed in the light most favorable to the plaintiff, are sufficient to state a cause of
       action upon which relief may be granted. Kanerva v. Weems, 2014 IL 115811, ¶ 33. A cause of
       action will be dismissed under section 2-615 only where it is apparent that no set of facts could


          4
           The trial court denied defendant’s motion as to counts I, II, and III.

                                                      -4-
       be proven that would entitle the plaintiff to relief. Id. We review de novo the trial court’s order
       granting defendant’s motion to dismiss plaintiffs’ wrongful death and survival claims. See id.
¶ 16       Section 1 of the Wrongful Death Act provides, in relevant part:
                    “§ 1. Whenever the death of a person shall be caused by wrongful act, neglect or
                default, and the act, neglect or default is such as would, if death had not ensued, have
                entitled the party injured to maintain an action and recover damages in respect thereof,
                then and in every such case the person who or company or corporation which would
                have been liable if death had not ensued, shall be liable to an action for damages ***.”
                740 ILCS 180/1 (West 2012).
¶ 17       A cause of action under the Wrongful Death Act is brought by the personal representative
       of the decedent. 740 ILCS 180/2 (West 2012). The purpose is to provide the surviving spouse
       and next of kin compensation for the pecuniary losses suffered by reason of the decedent’s
       death. Carter v. SSC Odin Operating Co., 2012 IL 113204, ¶ 32. Unlike an action under the
       survival statute which allows a representative of the decedent to pursue those statutory or
       common law claims that accrued prior to the decedent’s death, an action under the Wrongful
       Death Act does not accrue until death. Id. ¶ 34. As this court has further explained:
                “If the decedent had no right of action at the time of his or her death, the personal
                representative has none under the Wrongful Death Act. Thus, the ‘injury’ that the
                personal representative alleges caused the decedent’s death must be the same ‘injury’
                that the decedent suffered prior to his or her death.” Williams v. Manchester, 228 Ill. 2d
                404, 421 (2008).
¶ 18       In the present case, plaintiffs have been less than clear about the “injury” that precipitated
       decedent’s death. Although the survival count is predicated on the intentional infliction of
       emotional distress, the wrongful death count itself does not identify any injury to decedent that
       caused his death. Nor does that count identify on what legal theory defendant’s conduct,
       described in the complaint, was “wrongful.” In a conclusory fashion, the complaint states only
       that, “[a]s a result of the wrongful acts of Defendant described above,” Caceres committed
       suicide.
¶ 19       In their brief before this court, plaintiffs initially identify the intentionally wrongful
       conduct of defendant as “the constructive eviction of Plaintiffs and their decedent, coupled
       with actual demolition of their validly rented premises.” This conduct, plaintiffs add, “caused
       severe emotional distress which was a substantial factor” in decedent’s suicide. In a later
       portion of their brief, plaintiffs state, “[I]t is certainly true that the underlying tort in this case is
       intentional infliction of emotional distress.” Based on these statements, we will treat the injury
       underlying plaintiffs’ wrongful death claim as one for intentional infliction of emotional
       distress. We note that the appellate court limited its holding to cases involving this particular
       tort. 2014 IL App (2d) 130331, ¶ 39. Having determined the underlying injury, we will
       proceed to consider whether plaintiffs’ wrongful death claim may proceed where the
       immediate cause of death was suicide.
¶ 20       Both parties recognize the general rule, applicable in negligence actions, that the injured
       party’s voluntary act of suicide is an independent intervening act which is unforeseeable as a
       matter of law, and which breaks the chain of causation from the tortfeasor’s negligent conduct.
       Little v. Chicago Hoist & Body Co., 32 Ill. 2d 156, 158-59 (1965); accord Luss v. Village of
       Forest Park, 377 Ill. App. 3d 318, 332 (2007); Kleen v. Homak Manufacturing Co., 321 Ill.

                                                       -5-
       App. 3d 639, 642-44 (2001); Moss v. Meyer, 117 Ill. App. 3d 862, 864 (1983). This rule has
       been applied in wrongful death actions based on conduct by the defendant amounting to
       negligence, provided the defendant was under no duty to decedent to prevent the suicide.
       Compare Chalhoub v. Dixon, 338 Ill. App. 3d 535, 539-40 (2003) (assuming defendant was
       negligent in the handling and storage of a firearm, defendant was not liable for decedent’s
       suicide which was an independent intervening act), with Winger v. Franciscan Medical
       Center, 299 Ill. App. 3d 364, 375 (1998) (decedent’s suicide would not bar wrongful death
       action based on psychiatric malpractice in failing to supervise decedent with known suicidal
       tendencies).
¶ 21       The parties disagree as to whether this rule also applies where, as here, plaintiffs allege that
       defendant’s conduct was intentionally tortious and not merely negligent. Renewing an
       argument rejected by the appellate court, defendant contends that under Martin v. Heinold
       Commodities, Inc., 163 Ill. 2d 33 (1994), the concept of foreseeability, embodied in the
       doctrine of proximate causation, limits the liability of both negligent and intentional
       tortfeasors. Defendant contends that because suicide is deemed an unforeseeable event as a
       matter of law, decedent’s suicide in this case broke the chain of causation precluding plaintiffs’
       wrongful death claim.
¶ 22       Plaintiffs argue that defendant’s reading of Heinold is misguided, and that an intentional
       tortfeasor’s liability extends beyond the limits of foreseeability. Citing case law from other
       jurisdictions, plaintiffs maintain that as long as the intentional tortfeasor’s conduct was a
       substantial factor, i.e., a cause in fact, of the decedent’s suicide, liability for wrongful death
       will lie.
¶ 23       The term “proximate cause” embodies two distinct concepts: cause in fact and legal cause.
       Lee v. Chicago Transit Authority, 152 Ill. 2d 432, 455 (1992). When considering cause in fact,
       courts generally employ either the traditional “but for” test or the “substantial factor” test.
       Nolan v. Weil-McLain, 233 Ill. 2d 416, 431 (2009). Under the “but for” test, “ ‘a defendant’s
       conduct is not the cause of an event if the event would have occurred without it.’ ” Id. (quoting
       Thacker v. UNR Industries, Inc., 151 Ill. 2d 343, 354 (1992)). Under the “substantial factor”
       test, “the defendant’s conduct is said to be a cause of an event if it was a material element and
       a substantial factor in bringing the event about.” (Internal quotation marks omitted.) Id.
¶ 24       In contrast, legal cause involves an assessment of foreseeability. Lee, 152 Ill. 2d at 456.
       Courts ask whether the injury is the type of injury that a reasonable person would see as a
       “likely result” of his or her conduct, or whether the injury is so “highly extraordinary” that
       imposing liability is not justified. (Internal quotation marks omitted.) Id. See also City of
       Chicago v. Beretta U.S.A. Corp., 213 Ill. 2d 351, 395 (2004) (legal cause “is established only if
       the defendant’s conduct is so closely tied to the plaintiff’s injury that he should be held legally
       responsible for it” (internal quotation marks omitted)). “The question is one of policy—How
       far should a defendant’s legal responsibility extend for conduct that did, in fact, cause the
       harm?” Id. See also Prodromos v. Everen Securities, Inc., 389 Ill. App. 3d 157, 171 (2009)
       (“Because the consequences of every action stretch forward endlessly through time and the
       causes of every action stretch back to the dawn of human history, the concept of proximate
       cause was developed to limit the liability of a wrongdoer to only those injuries reasonably
       related to the wrongdoer’s actions.”).



                                                    -6-
¶ 25        Plaintiffs’ view, under which legal cause plays no role in the liability of an intentional
       tortfeasor, essentially creates open-ended and limitless liability for injury, no matter how
       abnormal, extraordinary, irregular, or remote the injury may be. In Heinold, however, this
       court considered and rejected the notion of liability without limits.
¶ 26        Heinold involved claims for breach of fiduciary duty and violation of the Illinois Consumer
       Fraud and Deceptive Business Practices Act (Ill. Rev. Stat. 1979, ch. 121½, ¶ 261 et seq.)
       against the defendant, a commodities firm. The plaintiffs alleged that the defendant
       intentionally misrepresented the nature of a service fee charged in connection with the sale of
       high-risk foreign options. The defendant argued that the plaintiffs were not entitled to their full
       investment losses because the plaintiffs failed to establish that any misrepresentation regarding
       the service fee proximately caused those losses. The plaintiffs argued, however, that in Illinois
       they need only show “but for” causation. We rejected the plaintiffs’ argument. Heinold, 163
       Ill. 2d at 58-59.
¶ 27        We framed the issue as “what type of causation plaintiffs must show to recover for
       misrepresentation.” Id. at 58. At the outset, we recognized a “ ‘fundamental principle
       applicable alike to breaches of contract and to torts’ ” that a right of action requires a wrongful
       act by the defendant and a loss resulting from that act. Id. (quoting Town of Thornton v.
       Winterhoff, 406 Ill. 113, 119 (1950)). Importantly, “the injury suffered by the plaintiff must be
       the natural and not merely a remote consequence of the defendant’s act.” (Internal quotation
       marks omitted.) Id. This principle, we stated, “is applicable to actions for negligence as well as
       intentional torts, such as fraud.” Id. at 59. We concluded that “plaintiffs must prove that a
       defendant’s actions proximately caused their injuries before they can recover in tort, even in
       instances of intentional torts where fiduciaries are involved.” Id. We held that the defendant’s
       misrepresentations only induced the plaintiffs to pay an additional fee, and did not induce the
       plaintiffs to assume the risk of the volatile options market they entered. Id. at 64.
¶ 28        In Heinold, the plaintiffs further argued that they should recover all of their investment
       losses because the defendant’s conduct was intentional, and “intentional tortfeasors are
       commonly liable even for unforeseeable consequences of their conduct.” Id. We rejected this
       argument, recognizing that “even intentional tortfeasors do not become the insurers of safety
       for wronged plaintiffs.” Id. (citing Johnson v. Greer, 477 F.2d 101, 106 (5th Cir. 1973)). Thus,
       under Heinold, “but for” causation is insufficient to establish an intentional tortfeasor’s
       liability for injury to the plaintiff. Such injury must have been foreseeable, and not merely a
       remote consequence of the defendant’s conduct.
¶ 29        The appellate court in the instant case read Heinold narrowly, concluding that our
       discussion of intentional tortfeasors’ liability was confined to a particular tort: fraud. 2014 IL
       App (2d) 130331, ¶ 33. To be sure, our discussion in Heinold referenced “intentional torts,
       such as fraud,” and relied in part on appellate court opinions also involving fraud. Heinold, 163
       Ill. 2d at 59. But in rejecting the plaintiffs’ argument in Heinold that intentional tortfeasors are
       liable for even unforeseen consequences, we relied not on a fraud case, but a false
       imprisonment case. Id. at 64 (citing Johnson, 477 F.2d at 106-07) (civil rights action based on
       false imprisonment in a psychiatric facility)). Thus, our discussion of proximate cause was not
       animated solely by the nature of one particular tort, but by the nature of intentional torts
       generally.



                                                    -7-
¶ 30       Although the appellate court here may have been reluctant to extend the reach of Heinold
       beyond the tort at issue in that case, we do not believe that the Heinold court intended such a
       limitation. Moreover, no reasoned basis exists to treat the underlying tort in this case,
       intentional infliction of emotional distress, differently than fraud for purposes of determining
       the extent of the tortfeasor’s liability. Indeed, Illinois case law recognizes that to succeed on a
       claim for intentional infliction of emotional distress, the defendant’s conduct must proximately
       cause such distress. See McGrath v. Fahey, 126 Ill. 2d 78, 93 (1988) (observing that “a jury
       could reasonably conclude that such distress proximately resulted from defendants’ course of
       conduct”); Duffy v. Orlan Brook Condominium Owners’ Ass’n, 2012 IL App (1st) 113577,
       ¶ 36 (plaintiff must prove, inter alia, that “the defendant’s conduct actually and proximately
       caused the plaintiff’s distress” (citing Ulm v. Memorial Medical Center, 2012 IL App (4th)
       110421, ¶ 39)).
¶ 31       Because an intentional tortfeasor’s liability is limited by the concept of foreseeability
       embodied in the doctrine of proximate causation, a cause of action for wrongful death
       predicated on a suicide allegedly brought about by the intentional infliction of emotional
       distress is subject to the general rule that suicide is unforeseeable as a matter of law. Thus, the
       plaintiff bears a heavy burden of pleading and proving facts that would overcome application
       of the rule. See Luss, 377 Ill. App. 3d at 332-33 (wrongful death plaintiff failed to provide any
       factual explanation of how the actions of Wal-Mart employees, in committing an intentional
       tort (battery) against the decedent, could have caused the decedent to become so bereft of
       reason as to commit suicide).
¶ 32       We recognize that courts in some jurisdictions have taken a different approach, and have
       declined to allow the doctrine of foreseeability to limit an intentional tortfeasor’s liability in a
       wrongful death case involving suicide. Plaintiffs urge this court to follow this “unanimous
       consensus” of persuasive authority. As discussed below, the cases on which plaintiffs rely are
       not unanimous in the standards they have adopted, and apart from the occurrence of a suicide,
       they are factually distinct from the case before us.
¶ 33       In Tate v. Canonica, 5 Cal. Rptr. 28 (Cal. Dist. Ct. App. 1960), the earliest of the cases that
       plaintiffs cite, the defendants intentionally made threats, statements and accusations against
       the decedent for the purpose of harassing, embarrassing, and humiliating him in the presence
       of his friends, relatives and business associates. The California appeals court held that, where a
       defendant intends to cause serious mental distress or serious physical suffering, and does so,
       and the mental distress is a substantial factor (a cause in fact) in bringing about the suicide, a
       cause of action for wrongful death results. Id. at 36.
¶ 34       Mayer v. Town of Hampton, 497 A.2d 1206 (N.H. 1985), involved claims of false
       imprisonment, assault and battery, and false arrest against a municipality and three of its police
       officers who, without a search warrant, entered a home and forced to the floor the 21-year-old
       decedent who had recently been discharged from a mental health institution, threatening to kill
       him or others in the house. The man was arrested, and released after a short investigation.
       Sixteen hours later he committed suicide. The New Hampshire Supreme Court adopted the
       reasoning of Tate, but added a requirement: the conduct of the defendant must be extreme and
       outrageous. Mayer, 497 A.2d at 1210-11.
¶ 35       In Rowe v. Marder, 750 F. Supp. 718 (W.D. Pa. 1990), the federal district court predicted
       that the Pennsylvania Supreme Court would allow “some recovery” for suicide caused by


                                                    -8-
       intentional torts, and would likely align itself with California and New Hampshire. Id. at 724.
       The federal court, however, was not required to apply the rules adopted in California and New
       Hampshire, finding that the plaintiff had failed to articulate any underlying intentional tort.
       The facts revealed only that the sickly decedent had been led astray by a malevolent and
       misguided sister. Id. at 727. We note that Rowe has not been cited in a single reported
       Pennsylvania state court case.
¶ 36       In R.D. v. W.H., 875 P.2d 26 (Wyo. 1994), the decedent’s stepfather had sexually abused
       her throughout her childhood, adolescence, and early adulthood, causing her to develop
       psychiatric difficulties, ultimately leading to her suicide. The Wyoming Supreme Court
       recognized that a “number of variations of the substantial factor test seem to exist.” Id. at 30.
       Although R.D. followed the rule announced in Tate, it extended the rule to encompass cases
       where the intentional tort causes an emotional or psychiatric illness that is a substantial factor
       in bringing about the suicide, even where the defendant does not intend to cause the emotional
       or psychiatric illness. Id. at 31.
¶ 37       In Kimberlin v. DeLong, 637 N.E.2d 121 (Ind. 1994), a bomb concealed in a gym bag
       abandoned in a parking lot exploded, injuring and disfiguring decedent, who committed
       suicide four years later. At the time of the wrongful death action, the perpetrator had already
       been found guilty in a criminal proceeding. The Indiana Supreme Court held that a wrongful
       death action may be maintained where a defendant’s willful tortious conduct was intended to
       cause the victim physical harm and was a substantial factor in bringing about the suicide. Id. at
       128.
¶ 38       Finally, plaintiffs cite Collins v. Village of Woodridge, 96 F. Supp. 2d 744 (N.D. Ill. 2000),
       in which the federal district court considered whether a police officer’s suicide extinguished
       civil rights claims based on sexual harassment and retaliation. In the absence of case law from
       this court, the district court looked to case law from other states, and concluded that the
       decedent’s suicide would not be considered a supervening cause, at least where the plaintiff
       can demonstrate that the defendant’s intentional conduct caused severe emotional distress that
       was a substantial factor in bringing about the suicide. Id. at 756. Collins, of course, is not
       controlling on an issue of Illinois tort law. See Sundance Homes, Inc. v. County of Du Page,
       195 Ill. 2d 257, 276 (2001).
¶ 39       Despite the clear differences among the standards adopted in the foregoing cases, plaintiffs
       contend that their holdings can be distilled down into a single principle of tort liability: If the
       defendant intends to harm the plaintiff, the defendant is liable for whatever consequences
       follow, including suicide, whether foreseeable or not, as long as the defendant’s conduct was a
       substantial factor (a cause in fact) in bringing about that harm. At oral argument, however,
       plaintiffs conceded that some line drawing must be made, and that an intentional tortfeasor is
       not necessarily liable for all consequences flowing from the defendant’s conduct.
¶ 40       Plaintiffs’ concession aside, the foregoing cases do not persuade us that Heinold was
       wrongly decided, or that its conclusion that proximate causation is applicable to cases alleging
       fraud, should not also apply to cases alleging intentional infliction of emotional distress.
       Accordingly, we hold that where, as here, a plaintiff seeks to recover damages for wrongful
       death based on the decedent’s suicide allegedly brought about through the intentional infliction
       of emotional distress, the plaintiff must do more than plead facts which, if proven, would
       establish that the defendant’s conduct was a cause in fact of the suicide. The plaintiff must


                                                    -9-
       plead facts which, if proven, would overcome application of the general rule that suicide is
       deemed unforeseeable as a matter of law. In other words, a plaintiff must plead facts
       demonstrating that the suicide was foreseeable, i.e., that it was a likely result of the defendant’s
       conduct.
¶ 41       We observe that intentional infliction of emotional distress, by its very nature, appears to
       have a slightly closer connection to suicide than other intentional torts. The tort requires that
       the distress inflicted must be so severe “that no reasonable man could be expected to endure it.”
       Public Finance Corp. v. Davis, 66 Ill. 2d 85, 90 (1976). Notwithstanding the ostensible
       connection between severe emotional distress and suicide, we also recognize that a suicide
       may result from a complex combination of psychological, psychiatric, chemical, emotional,
       and environmental factors. Thus, we believe it is the rare case in which the decedent’s suicide
       would not break the chain of causation and bar a cause of action for wrongful death, even
       where the plaintiff alleges the defendant inflicted severe emotional distress. The case before us
       is not one of those rare cases.
¶ 42       Plaintiffs alleged that defendant pressured Turcios and decedent to vacate their apartment
       shortly after they took possession pursuant to a written lease. Although defendant initially sent
       what purported to be a 30-day notice of eviction, defendant later offered the couple free rent for
       the first nine days of June, and subsequently offered them the option of transferring to another
       unit with free rent for the entire month of June. Defendant also offered a $2,000 incentive to
       move. Defendant advised plaintiffs that demolition of the building would commence in early
       June, which it did. Decedent committed suicide after demolition began. Without regard to
       whether these allegations could support a claim for intentional infliction of emotional distress
       as to decedent, an issue that was not raised in the trial court, we conclude that these allegations
       are insufficient to allow plaintiffs’ wrongful death action to proceed. As a matter of law,
       decedent’s suicide was not a reasonably foreseeable result of defendant’s alleged conduct in
       breaking the lease and pressuring the couple to vacate the apartment. Accordingly, the trial
       court properly dismissed count IV with prejudice.
¶ 43       As to count V of plaintiffs’ complaint—a survival action predicated on intentional
       infliction of emotional distress—plaintiffs make no argument that this count may and should
       proceed independent of the wrongful death count. For this reason, we also affirm the trial
       court’s dismissal with prejudice of count V.

¶ 44      Appellate court judgment reversed.
¶ 45      Circuit court judgment affirmed.




                                                    - 10 -